Citation Nr: 1819328	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  12-27 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board remanded this matter in August 2017 to afford the Veteran his requested Board hearing.  However, in December 2017 the Veteran withdrew his request for such hearing.  Thus, his Board hearing request is deemed withdrawn.  38 C.F.R. § 20.702 (e).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he developed peripheral neuropathy of the lower extremities due to exposure to herbicides.  

The Board notes that the Veteran has not been afforded a VA examination in connection with his peripheral neuropathy claim.  However, in October 2014, a VA physician completed an Agent Orange Peripheral Neuropathy Review Check List.  At such time, the physician found that, after a review of the claims file including the Veteran's service treatment records, there was no evidence of early onset peripheral neuropathy found during the Veteran's Vietnam service and within one year of his last date of exposure.

The Board finds that the October 2014 opinion is inadequate because the only rationale provided by the physician was that the Veteran's peripheral neuropathy did not emerge within one year of his presumed exposure to Agent Orange and was thus not related to service under the presumptive provisions.  However, the mere fact that service connection is not established on the basis of presumptive laws and regulations does not prevent the Veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  The Board does not need a medical opinion to determine if the presumptive laws and regulations apply, rather the Board requires a medical opinion that addresses whether this particular Veteran's peripheral neuropathy was actually caused by his conceded exposure to Agent Orange during service.  

Additionally, the October 2014 examiner did not provide an opinion addressing whether the Veteran's peripheral neuropathy was otherwise related to any aspect of his active military service.  Based on the foregoing, the Board finds that remand is necessary to obtain an adequate medical examination and opinion regarding the etiology of the Veteran's peripheral neuropathy of the upper and lower extremities.

Next, the record reflects that in May 2011 the Veteran submitted a statement referencing attached medical evidence in support of his claim for service connection for peripheral neuropathy as due to exposure to Agent Orange.  However, review of the submission fails to show any attachment.  In the September 2011 rating decision and the September 2012 Statement of the Case (SOC), the Decision Review Officer (DRO) referenced a medical statement dated April 19, 2011, and treatment reports from Dr. C.S. Russell dated March 2011, which apparently noted a diagnosis of mild peripheral neuropathy with symptoms of progressive tingling in the Veteran's feet having onset five years earlier.  Unfortunately, none of the pertinent records from Dr. C.S. Russell listed in the Evidence section of the rating decision and SOC, and referenced and relied upon by the DRO when reaching its negative conclusion, appear to have been associated with the appellant's claims file.  In light of the fact that there are missing records which have been referenced and taken into consideration by the DRO in the denial of the claim, and thus have a bearing on the Veteran's claim, a remand is necessary to accord the AOJ an opportunity to obtain these documents and associated them with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all medical providers (VA and private) from whom he has received treatment for peripheral neuropathy.  After securing the necessary release, the AOJ should request any relevant records identified, to specifically include treatment reports from Dr. C.S. Russell dated March 2011 and a medical statement dated April 19, 2011.  In addition, obtain any pertinent outstanding VA treatment records and associate them with the claims file.  

If possible, the Veteran should submit these and any other pertinent record himself in order to expedite the case.  If any requested records are unavailable, the Veteran should be notified of such.

2.  After the above development has been completed,  provide the Veteran with an examination to determine if the Veteran's peripheral neuropathy of the lower extremities is related to any aspect of the Veteran's service.  The claims file must be made available to and be reviewed by the examiner, and it must be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  The examiner must elicit a full history from the Veteran and consider the lay statements of record.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation. 

The examiner must provide opinions as to the following:


a) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's peripheral neuropathy is etiologically related to his conceded in-service exposure to herbicides?

b) Whether it is at least as likely as not (50 percent greater probability) that the Veteran's peripheral neuropathy was otherwise incurred in or related to his military service?

A clear rationale for all opinions given is needed.  A discussion of the facts and medical principles involved and the Veteran's lay assertions should be considered in giving any opinion.

3.  Then, readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

